DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable by Stoka (US2016/0206031) in view of Petit (US2005/0194384), 3M (https://multimedia.3m.com/mws/media/206658O/3mtm-tape-1317.pdf) and WonkeeDonkeeTools (https://www.wonkeedonkeetools.co.uk/magnets-flexible/what-are-the-parts-of-flexible-magnetic-tape).
Regarding claim 1, Stoka discloses an eyelashes unit with multi-pole magnetizing flexible strip for attaching onto real eyelashes of a user, comprising at least one eyelashes member (2 ,10; 3, 5), each of said eyelashes member comprises: 
5a first and second flexible magnetic strip (14, 26 or 14,15, 26) arranged for fitting onto upper eyelashes or lower eyelashes (refer to Paragraph [0008]), each of said flexible magnetic strips has a one-piece and integral structure without protruding or uneven surface magnetic components (Stoka teaches different methods for providing a first and second flexible magnetic strip that results in a one piece integral structure including “to magnetize a material such as magnetite or another ferromagnetic material that is embedded into a polymer in the substrate”, see Paragraph [0012]; where embedded is defined by Oxford Languages as “fixed firmly and deeply in a surrounding mass; implanted”, thus embedding a magnetized material into a substrate provides a one-piece integral structure; Stoka alternatively teaches producing the substrate strip from “inherently magnetic materials such as neodymium or samarium-cobalt.  To produce a magnetic element, small uniform sized particles of the material can be incorporated into a polymer coating…which allows the magnetic field to penetrate beyond the substrate…then the coating can be applied permanently to the substrate”, refer to Paragraph [0013]; thus, if a coating is applied/bonded permanently to the substrate, the resultant structure is formed of one-piece and is made to be integral, one of ordinary skill would not expect a coating to have any protruding components since typically coatings are applied in a uniform and consistent manner to form a cohesive final product; Stoka further discloses that each of the upper and lower substrates may be magnetized such that a user’s lash is sandwiched between the two substrates, refer to Paragraph [0015]) and a plurality of magnetic poles continuously aligned thereon (refer to Paragraph [0013] which states that the substrate can be formed by incorporating small uniformly sized particles of the magnetic material into a polymer coating, then applying the coating permanently to the substrate, wherein magnetic material inherently comprises a pair of poles) and said first and second flexible magnetic strips are magnetically opposite to each other such that said pair of flexible magnetic strips are capable of attracting to each other for securing into position through 10sandwiching the real eyelashes of the user (refer to Paragraphs [0015-0016]; additionally refer to Figures 1-3, and 6, wherein the user’s natural lashes are shown to be disposed between a first and second flexible magnetic strip, thus the polarities of each strip must be opposite one another in order for the device to operate as intended, i.e. for the first and second strip to be magnetically attracted to each other); and 
a first and second plurality of false eyelashes (12) arranged on each of said first and second flexible magnetic strips respectively, wherein each of said plurality of false eyelashes has one end connecting to said flexible magnetic strip to secure into position (best shown in Figures 4-5, where a first end of 12 is connected to the flexible strip), 
wherein each of said first and second flexible magnetic strips is deformable and is arranged to fittingly position an eyelid of a user (since each of the strips are flexible, they are inherently capable of deformation based on an activity of an eyelid of a user). Refer additionally to Figures 1-9.  
Stoka discloses that the first and second flexible magnetic strip may be formed by “magnetite or another ferromagnetic material that is embedded into a polymer in the substrate”, see Paragraph [0012] and that a plastic material can be embedded with such magnetic, or magnetizable, particles through methods that are known in the art (refer to Paragraph [0013]) and further that the substrate strips themselves may be “embedded with metallic or magnetic particles.  The substrate strip, in such a case, may be composed of a polymer or a plastic which can be molded and embedded with the particles (refer to Paragraph [0033]) but does not provide a figure depicting this embodiment, thus, the degree to which Stoka’s magnets are embedded is not explicitly disclosed; however, providing a cosmetic device having magnets embedded therein, such that there is no protrusion or uneven surface and the magnets are disposed within the cosmetic device so as to be wholly concealed, is demonstrated by Petit.  
Petit discloses a cosmetic container comprising a bottom (3) and a lid (2) attached thereto, wherein both the bottom and the lid serve as substrates for a magnet (50, 51) embedded therein. Wherein during use a magnet of the bottom substrate is coupled to the magnet of the lid substrate to couple the lid and bottom together. The magnets may be embedded into their respective substrates by various means such that the magnet is disposed flush with the substrate surface (Figures 2a, 2d; additionally refer to Paragraph [0040]), protruding from the substrate surface (Figure 2c), or “fully embedded” (refer to Paragraph [0044]), i.e. recessed within an interior of the substrate and spaced apart from the surface of the substrate but still not protruding or creating an uneven surface of the substrate (Figure 2e and Paragraph [0044]).  Petit provides differing means of disposing magnets on a substrate such that the magnets are “wholly…concealed” (refer to Paragraph [0028, 0060-0061]).  Petit teaches that embedded magnets are magnets that may be disposed completely within an interior of the substrate, thereby providing a surface that has no protrusions and is not uneven.  Refer additionally to Figures 1a-4b.  Therefore it would have been obvious to one of ordinary skill in the art to modify Stoka’s eyelashes unit such that the magnets are embedded within the substrate such that there are no protruding or uneven surfaces, as taught by Petit, since such a modification provides the advantage of increasing the aesthetic of the device by hiding the attachment means.  The combination of Stoka and Petit does not explicitly disclose that the plurality of magnetic poles are pairs of opposite magnetic poles continuously aligned thereon; however, this is the normal and common configuration for such magnetic substrates, as demonstrated by 3M and WonkeeDonkeeTools. 3M discloses a flexible magnetic strip comprising “multiple north and south poles along its length” (refer to the second paragraph of the product description section), thereby describing a multi-pole magnet, and WonkeeDonkeeTools discloses that flexible magnetic strips have a “striped pattern of alternating north and south poles e.g. north, south, north, south” (refer to section titled “Multi-pole magnets”), thereby demonstrating that providing a flexible magnetic substrate/strip with a plurality of pairs of opposite magnetic poles is a well-known and expected configuration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the eyelashes unit of the combination of Stoka and Petit with a plurality of pairs of opposite magnetic poles continuously aligned thereon, since this is the well-known and common configuration for flexible magnetic substrates/strips, as demonstrated by 3M and WonkeeDonkeeTools and since such a modification provides the advantage of improved holding strength between the first and second flexible magnetic strips.
Regarding claim 2, the combination of Stoka, Petit, 3M and WonkeeDonkeeTools discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 1, as applied above. Per the modification addressed in claim 1, the plurality of pairs of opposite magnetic poles of each of said first and second flexible magnetic 20strips were modified such that each strip comprises a plurality of alternating north, south, north, south, etc. poles along an entirety of the strip, thereby providing the poles configured such that a north magnetic pole is positioned between two south magnetic poles and a south magnetic pole is positioned between two north magnetic poles except for the magnetic poles at two terminal ends, and where the length extends in a longitudinal direction (the longitudinal direction is the direction along the lash from left to right with respect to the orientation defined in Figure 8, wherein if the small uniformly sized magnetic particles of the substrate would need to be aligned along the longitudinal direction in order for the magnetic attraction between the first and second flexible substrate to attract to each other as intended). Thus, the combination provides the eyelashes unit with multi-pole magnetizing flexible strip according to claim 1, wherein said plurality of pairs of opposite magnetic poles of each of said first and second flexible magnetic strips is aligned along a longitudinal direction, a north magnetic pole is positioned between two south magnetic poles and a south magnetic pole is positioned between two north magnetic poles except for the magnetic poles at two terminal ends.
Regarding claim 3, the combination of Stoka, Petit, 3M and WonkeeDonkeeTools discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 1, as applied above.  Per the modification addressed in claim 1, the plurality of pairs of opposite magnetic poles of each of said flexible magnetic 20strip were modified such that each strip comprises a plurality of alternating north, south, north, south, etc. poles along an entirety of the strip, i.e. a width direction (direction from left to right with respect to the orientation of Stoka Figure 1).  Thus, the combination provides the eyelashes unit with multi-pole magnetizing flexible strip according to claim 1, wherein said plurality of pairs of opposite magnetic poles of each of said first and second flexible magnetic strips is aligned along a width direction.
Regarding claim 4, the combination of Stoka, Petit, 3M and WonkeeDonkeeTools discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 1, as applied above.  Per the modification addressed in claim 1, Stoka’s flexible magnetic strips were modified such that the plurality of pairs of opposite magnetic poles are arranged in stripes of alternating north, south, north, south configuration, along an entire length thereof, thereby providing a distance between two said magnetic poles being equal along a longitudinal direction (left to right direction with respect to Stoka Figure 1).  Thus, the combination of Stoka, Petit, 3M and WonkeeDonkeeTools discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 1, wherein said plurality of pairs of magnetic poles of each of said first and second flexible magnetic strips is aligned along a longitudinal direction while a distance between two said magnetic poles is equal, a north magnetic pole is positioned between two south magnetic poles and a south magnetic pole is positioned between two north magnetic poles except for the magnetic poles at two terminal ends.
Regarding claim 6, the combination of Stoka, Petit, 3M and WonkeeDonkeeTools discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 4, as applied above.  Stoka further discloses wherein each of said first and second flexible magnetic strips has a sheet-shaped body and a rectangular 5cross-section (the rectangular cross-section is best shown in Figures 4-5; the “sheet-shaped” body is best shown in Figures 8-9).
Claims 8-9, 11-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoka, Petit, 3M and WonkeeDonkeeTools, and further in view of Kim et al. (US2014/0332025).
Regarding claims 8-9, the combination of Stoka, Petit, 3M and WonkeeDonkeeTools discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 4, wherein each said flexible magnetic strip has a rod-like body (best shown in Figures 1-9).  The combination of Stoka, Petit, 3M and WonkeeDonkeeTools does not disclose the magnetic strip having a rectangular cross-section with round edges, or an elongated cross-section with round edges.  Kim discloses a false eyelash having a plurality of lashes (10, Figures 1-7) affixed to a flexible strip (20, 30).  Kim’s flexible strip has either a rectangular cross-section, similar to that of the combination of Stoka, Petit, 3M and WonkeeDonkeeTools, or a rectangular cross-section with round corners/elongated cross-section with round edges (refer to Figure 4d, Paragraph [0055]).  The combination of Stoka, Petit, 3M and WonkeeDonkeeTools discloses the claimed invention except that the flexible strip has a rectangular cross-section instead of a rectangular cross-section with round edges/elongated cross-section with round edges.  Kim shows that a rectangular/elongated cross-section with round corners/edges are equivalent structures known in the art.  Therefore, because these two shapes were art-recognized functional equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a rectangular cross-section with a rectangular cross-section with rounded corners/elongated cross-section with round edges.
Regarding claims 11 and 15, the combination of Stoka, Petit, 3M and WonkeeDonkeeTools discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 6, as applied above, wherein each of said first and second flexible magnetic strips has a flexible magnetic strip body corresponding to a shape of an upper or lower eyelid of the user arranged for fitting to the upper or lower eyelashes, respectively of the user, (refer to Stoka Paragraph [0008]).  The combination does not disclose wherein each magnetic strip body has a width of 0.5-2mm and a thickness of 0.05-0.5mm.  Kim discloses a false eyelash having a plurality of lashes (10, Figures 1-7) affixed to a flexible strip (20, 30).  Kim’s flexible strip has a rectangular cross-section, and one dimension of the rectangular cross-section is disclosed as 0.05mm to 2mm (refer to Paragraph [0025]; the width is the horizontal dimension with respect to the orientation defined in Figure 4d). While the thickness of the rectangular cross-section is not explicitly disclosed, it is shown graphically as approximately half the size of the width or approximately 0.25mm-1mm, which overlaps with the claimed range (refer to Figure 4d).  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelashes unit of the combination of Stoka and Petit, 3M and WonkeeDonkeeTools such that the flexible magnetic strip body has a width of 0.5-2mm and a thickness of 0.05-0.5mm, since Kim demonstrates that such dimensions are well-known and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 12 and 16, the combination of Stoka, Petit, 3M and WonkeeDonkeeTools, and Kim discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 8.  Stoka further discloses wherein each of said first and second flexible magnetic strips has a flexible magnetic strip body corresponding to a shape of an upper eyelid of the user arranged for fitting to the upper eyelashes of the user, or corresponding to a shape of a lower eyelid of the user arranged for fitting to the lower eyelashes of the user (refer to Stoka Paragraph [0008]).  Per the modification addressed in claim 8, the circular cross-section of Kim was incorporated into the eyelashes unit of the combination of Stoka, Petit, 3M and WonkeeDonkeeTools, wherein Kim’s elongated cross-section with round edges has a thickness of 0.05-2mm (refer to Paragraph [0055]).  Thus, the combination provides the eyelashes unit with multi-pole magnetizing flexible strip according to claim 8, wherein the said flexible magnetic strip has a flexible magnetic strip body corresponding to a shape of an upper and/or a lower eyelid of the user arranged for fitting to the upper or the lower eyelashes, respectively, wherein a diameter of the circular cross-section is 0.05-2mm.
Regarding claims 13 and 17, the combination of Stoka, Petit, 3M, WonkeeDonkeeTools and Kim discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 9, wherein each of said first and second flexible magnetic strips has a flexible magnetic strip body corresponding to a shape of an upper eyelid of the user arranged for fitting to the upper eyelashes of the user, or corresponding to a shape of a lower eyelid of the user arranged for fitting to the lower 25eyelashes of the user (refer to Stoka, Paragraph [0008]).  Per the modification, the elongated cross-section of Kim was incorporated into the eyelashes unit of the combination of Stoka, Petit, 3M and WonkeeDonkeeTools, wherein Kim’s elongated cross-section is 0.05-2mm along a long axis of the elongated cross-section.  Thus, the combination provides the eyelashes unit with multi-pole magnetizing flexible strip according to claim 9, wherein said flexible magnetic strip has a flexible magnetic strip body corresponding to a shape of an upper and/or a lower eyelid of the user arranged for fitting to the upper and/or lower eyelashes of the user, wherein a long axis of the elongated cross-section is 0.05-2mm. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoka, Petit, 3M and WonkeeDonkeeTools in view of Christ et al. (US5932134).
Regarding claims 18, the combination of Stoka, Petit, 3M and WonkeeDonkeeTools discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 4, as applied above. Stoka further discloses wherein said flexible magnetic strip comprises neodymium or samarium-cobalt (refer to Paragraph [0013]), polymers, nylon and/or other additives (refer to Paragraph [0013]), but fails to disclose the weight percentage of each component and therefore does not disclose synthetic rubber powder, magnetic powder and silane coupling agent according to a weight ratio of 1-10: 75-98: 1-10.  Christ discloses a magnetic powder composition comprising 45-99% by weight of magnetic powder (refer to Abstract, Claim 1, and Column 8, lines 50-51) such as Neodymium-Iron-Boron (refer to Column 8, lines 50-51) or Samarium-Cobalt (refer to Column 8, lines 24-25), 1-55% by weight of polymers such as rubber (refer to Example 4 which has a 2% by weight composition of rubber), and additional additives such as silanes (refer to Column 4, line 62).  Christ does not explicitly disclose the weight percentage of silane but describes it as a further additive that may be used in the invention.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christ’s magnetic powder composition such that the silane additive is 1-10% by weight, since it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelashes unit of the combination of Stoka, Petit, 3M and WonkeeDonkeeTools such that the magnet is 1-10% by weight of synthetic rubber, 75-98% by weight of Neodymium-Iron-Boron, and 1-10 % by weight of silane, as taught by Christ, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
The claimed phrases “uniformly mixed”, “processed by calendaring, injection molding, and calendaring and injection molding” are being treated as a product by process limitation; that is the magnet comprises 1-10 % by weight of rubber, 75-98 % by weight of magnetic material, and 1-10% by weight of silane, and is formed by mixing the individual components uniformly, then calendaring, injection molding, or calendaring and injection molding. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Regarding claims 19-20, the combination of Stoka, Petit, 3M, WonkeeDonkeeTools, and Christ disclose the eyelashes unit with multi-pole magnetizing flexible strip according to claim 18, as applied above.  Stoka further discloses that the flexible magnetic strip is manufactured either in the presence of a strong magnetic field, which would result in an anisotropic magnet, or alternatively, to manufacture the magnet in other ways (refer to Paragraph [0012]), where manufacturing in the absence of a magnetic field is a well-known manufacturing method that results in an isotropic magnet.  
The claimed phrase “calendering, injection molding or said calendaring and injection molding” and “carried out in the absence of magnetic field”, and “carried out under strong magnetic field orientation” is being treated as a product by process limitation; that is the magnet is produced either with or without a magnetic field. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  Stoka discloses manufacturing under a strong magnetic field (refer to Paragraph [0012]).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoka, Petit, 3M, WonkeeDonkeeTools, and Kim, as applied to claims 11-13 above, and further in view of Christ et al. (US5932134).
Regarding claims 21-23, the combination of Stoka, Petit, 3M, WonkeeDonkeeTools and Kim discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claims 11-13, as applied above.  Stoka further discloses wherein said flexible magnetic strip comprises neodymium or samarium-cobalt (refer to Paragraph [0013]), polymers, nylon and/or other additives (refer to Paragraph [0013]), but fails to disclose the weight percentage of each component.  Christ discloses a magnetic powder composition comprising 45-99% by weight of magnetic powder (refer to Column) such as Neodymium-Iron-Boron (refer to Column 8, lines 50-51) or Samarium-Cobalt (refer to Column 8, lines 24-25), 1-55% by weight of polymers such as rubber (refer to Example 4 which has a 2% by weight composition of rubber), and additional additives such as silanes (refer to Column 4, line 62).  Christ does not explicitly disclose the weight percentage of silane but describes it as a further additive that may be used in the invention.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christ’s magnetic powder composition such that the silane additive is 1-10% by weight, since it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art.
It would have additionally been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelashes unit of the combination of Stoka, Petit, 3M, WonkeeDonkeeTools and Kim such that the magnet is 1-10% by weight of synthetic rubber, 75-98% by weight of Neodymium-Iron-Boron, and 1-10 % by weight of silane, as taught by Christ, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
The claimed phrases “uniformly mixed”, “processed by calendaring, injection molding, or calendaring and injection molding” are being treated as a product by process limitation; that is the magnet comprises 1-10 % by weight of rubber, 75-98 % by weight of magnetic material, and 1-10% by weight of silane, and is formed by mixing the individual components uniformly, then calendaring, injection molding, or calendaring and injection molding. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoka, Petit, 3M and WonkeeDonkeeTools, as applied to claim 4, above, and further in view of Cai (CN103745798A).
Regarding claims 18-20, the combination of Stoka, Petit, 3M and WonkeeDonkeeTools, discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 4, as applied above.  Stoka further discloses that the flexible magnetic strip is manufactured either in the presence of a strong magnetic field, which would result in an anisotropic magnet, or alternatively, to manufacture the magnet in other ways (refer to Paragraph [0012]), where manufacturing in the absence of a magnetic field is a well-known manufacturing method that results in an isotropic magnet.  Stoka additionally discloses that the magnets may be made of neodymium or samarium-cobalt (refer to Paragraph [0013]), polymers, nylon and/or other additives (refer to Paragraph [0013]), but fails to disclose the weight percentage of each component.  Cai discloses a flexible magnet strip comprising 0.5-2 weight percent of a coupling agent (refer to Page 2 of the translation) such as silane (refer to Page 4, second to last paragraph, “Preferably, the coupling agent is a silane coupling agent…”), 75-88 weight % of a magnetic powder such as neodymium iron boron (refer to Page 2 of the translation) and 4-15 weight % of a binder (refer to Page 2 of the translation) such as rubber (refer to Page 3 of the translation, “Preferably, the binder is…ethylene-propylene rubber”).  Cai demonstrates that the claimed weight ratio of rubber powder, magnet powder and additive is well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible magnetic strip of the combination of Stoka, Petit, 3M and WonkeeDonkeeTools such that the strip comprises rubber powder, magnetic powder, and additive in a weight ratio of 1-10:75-98:1-10, as taught by Cai, since Cai demonstrates that such compositions are well-known, and since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
The claimed phrases “uniformly mixed”, “processed by calendaring, injection molding, or  calendaring and injection molding”, “carried out in the absence of magnetic field”, and “said calendering, injection molding or said calendaring and injection molding is carried out under strong magnetic field orientation” are being treated as a product by process limitation; that is the magnet comprises 1-10 % by weight of rubber, 75-98 % by weight of magnetic material, and 1-10% by weight of silane, and is formed by mixing the individual components uniformly, then calendering, injection molding, or calendering and injection molding, and during manufacturing the composition may or may not be subjected to a magnetic field. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoka, Petit, 3M, WonkeeDonkeeTools, and Kim as applied to claims 11-13 above, and further in view of Cai (CN103745798A)
Regarding claims 21-23, the combination of Stoka, Petit, 3M, WonkeeDonkeeTools, and Kim discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claims 11-13, as applied above.  Stoka additionally discloses that the magnets may be made of neodymium or samarium-cobalt (refer to Paragraph [0013]), polymers, nylon and/or other additives (refer to Paragraph [0013]), but fails to disclose the weight percentage of each component.  Cai discloses a flexible magnet strip comprising 0.5-2 weight percent of a coupling agent (refer to Page 2 of the translation) such as silane (refer to Page 4, second to last paragraph, “Preferably, the coupling agent is a silane coupling agent…”), 75-88 weight % of a magnetic powder such as neodymium iron boron (refer to Page 2 of the translation) and 4-15 weight % of a binder (refer to Page 2 of the translation) such as rubber (refer to Page 3 of the translation, “Preferably, the binder is…ethylene-propylene rubber”).  Cai demonstrates that the claimed weight ratio of rubber powder, magnet powder and additive is well-known.  Cai further discloses that the magnet is anisotropic (refer to Page 4 of the translation, “Preferably, the composite permanent magnet powder is anisotropic…”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible magnetic strip of the combination of Stoka, Petit, 3M, WonkeeDonkeeTools, and Kim, such that the strip comprises rubber powder, magnetic powder, and additive in a weight ratio of 1-10:75-98:1-10, as taught by Cai, since Cai demonstrates that such compositions are well-known, and since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
The claimed phrases “uniformly mixed”, and “processed by calendering, injection molding, and calendering and injection molding”, are being treated as a product by process limitation; that is the magnet comprises 1-10 % by weight of rubber, 75-98 % by weight of magnetic material, and 1-10% by weight of silane, and is formed by mixing the individual components uniformly, then calendaring, injection molding, or calendaring and injection molding. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Response to Arguments
35 U.S.C. 112(b)
The amendments to claims 18-23 overcome the previous 35 U.S.C. 112(b) rejections and therefore these rejections have been withdrawn.
35 U.S.C. 103
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
Argument #1:
Stoka is insufficient to teach or suggest the one-piece structure of the flexible magnetic strips of the present invention.
Response #1:
Stoka explicitly discloses that the flexible magnetic strip is a one piece structure.  Stoka discloses that the substrate strip and the magnetic strip can be formed in many ways including embedding magnetic particles within the actual substrate, wherein embedded is defined by Oxford Languages as “fixed firmly and deeply in a surrounding mass”, i.e. if a magnetic particle is embedded into the substrate, then the magnetic particle is formed on an interior thereof, thereby forming a one-piece structure, without any protrusions since the magnetic particle is on the interior.  Stoka teaches in “an alternative embodiment of the present invention, not shown on the drawings, can incorporate substrate strips which themselves are embedded with…magnetic particles.  The substrate strip, in such a case, may be composed of a polymer or plastic which can be molded and embedded with the particles” (refer to Paragraph [0033]).  If the magnetic particles are molded within a plastic, then the magnetic particles and the plastic form a “one-piece structure”.  Stoka further discloses that the substrate may be formed so as “to magnetize a material such as magnetite or another ferromagnetic material that is embedded into a polymer in the substrate” (see Paragraph [0012]), or to produce the substrate strip from “inherently magnetic materials such as neodymium or samarium-cobalt.  To produce a magnetic element, small uniform sized particles of the material can be incorporated into a polymer coating…which allows the magnetic field to penetrate beyond the substrate…then the coating can be applied permanently to the substrate” (Paragraph [0013]).  Since the coating is applied permanently/bonded to the substrate, the resultant structure is a one-piece structure.  Additionally, Stoka illustrates the substrates as being a one-piece structure without any protruding magnetic elements as best shown in Figure 1. Stoka’s eyelash system comprises a coating that is intended to remain in contact with the substrate for the entirety of the product’s lifespan. In that respect, the eyelash structure is one-piece for all purposes of its intended use. Since Stoka discloses embedding a magnetic component within the substrate but does not explicitly disclose the degree to which the magnetic component is embedded, Stoka’s system has been modified in the current rejection to incorporate the teachings of Petit which explicitly disclose a magnet being embedded in a substrate and clearly illustrates that an embedded magnet does not protrude from the surface and does not create an uneven surface.
Argument #2:
There is no such technology or applicable technology to support “incorporate Substrate Strips which themselves are embedded with metallic or magnetic particles” or the “the magnetic elements may be placed on the lashes themselves”. The manufacture steps are invented by the inventor of the present invention and there’s no other competitors in the field capable of making the magnetic elements being embedded in the magnetic strips at the time of the filing of the present invention.
Response #3:
Applicant appears to argue that the manufacturing method is the inventive concept; however, the claims are drawn to an apparatus. Thus, the prior art used to reject claims of the instant invention are not required to be manufactured in the same manner as the instant invention, as long as the resultant structure of said manufacturing process is present in the prior art. Any language drawn to a method of manufacture in the instant invention is treated as product-by-process. Further, there is existing technology to support “incorporate Substrate Strips which themselves are embedded with metallic or magnetic particles”, such as molding or extruding. These processes have existed prior to the filing date of the instant invention and permit customizing a mix of raw material, wherein the raw material may comprise ferromagnetic or metallic particles to be molded or drawn into a desired shape such as a strip. 
Bechtold (US3516422) explicitly teaches a magnetic false eyelash having a substrate formed of a flexible material that is embedded with metallic or magnetic particles and is formed via molding or extruding. Bechtold teaches a magnetic false eyelash having a “flexible, plastic magnetized base”, refer to Column 1, lines 44-45.  Bechtold’s magnetic strip is made from a polyvinyl resin, wherein the resin incorporates ferromagnetic material (refer to Column 2, lines 15-19), formed by methods such as molding or extrusion (Column 2, lines 12-14) and wherein the magnetic particles can be magnetized in any desired direction (refer to Column 2, lines 34-36).   
Additionally, the current rejection incorporates the teachings of Petit to provide explicit teachings for a magnet being embedded within a substrate, wherein the resultant substrate provides a surface without protrusion or unevenness.
Argument #4:
3M only supports product dimensions having a thickness of 1.55mm, which is 300-3000 times the thickness of the flexible magnetic strip of the present invention. In other words, the combination of reference failed to support the rejection of at least claims 11-13, and 15 of the present invention.
Response #4:
3M is not being relied upon for the teaching of the thickness of the magnetic substrate; rather, Kim is being relied upon for this teaching. Hence the arguments regarding the thickness of the 3M magnet is moot.
Argument #5:
Applicant is of the view that Examiner has cited HS Magnets disclosure since this article is published in 2021, which is later than the effective filing date of the present invention.
Response #5:
HS Magnets is not being relied upon in the current rejection; thus, the arguments regarding HS Magnets are moot. 
Affidavit
The declaration under 37 CFR 1.132 filed 10/10/2022 is insufficient to overcome the rejection of claims 1-4, 6, 8-9, 11-13, and 15-23 based upon 35 USC 103 as set forth in the last Office action because:  
An applicant who is asserting commercial success to support its contention of 
nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success (refer to MPEP 716.03).  While the declaration cites that sales have “exceeded 200 million yuan and reached nearly 400,000 users” and that “More than 550,000 sets of ‘soft magnetic false eyelashes’” have been sold to customers in China, U.S., Japan and South Korea, thereby indicating that the claimed invention has broad acceptance in the marketplace, the declaration fails to show that the commercial success is directly linked to the claimed invention and not to other factors such as availability, sales strategies, and/or advertising.  
For example, the declaration fails to provide data regarding market share of the instant invention since no sales for competing products have been provided nor have the differences between the competing products and that of the instant invention been provided. The affidavit explains that a single pair of false lashes of the instant invention are sold for 139-178 Yuan (~25USD), whereas traditional lashes sell for 30-65 Yuan; however, it is not reasonable to compare a traditional lash, such as those that require glue/adhesives with those using magnetic elements. 
	The declaration further states that the instant invention is “sold offline through the “Sephora” channel”, thus the declaration doesn’t provide proof that the commercial success is attributable to a specific structure or feature of the invention and it is plausible that the commercial success is attributable to the product’s ease of access provided by the Sephora stores. Applicant argues that beginning in February 2020, due to COVID-19, not many people were going to the Sephora stores; however, the effect of COVID-19 on in-person shopping was temporary. Thus, the availability of the product at a large retailer such as Sephora would appear to affect the sales of the false eyelashes of the instant invention.
	Applicant argues that the invention of the instant application is number 1 on the false eyelash category on Tmall and won the 2021 Tmall Beauty Award “Highest Light of Domestic Products”. Tmall (https://www.alizila.com/tmall-looks-towards-new-golden-age-ahead-for-beauty/) states that as Covid-19 wanes, business growth is the new normal and that eyelash-related products increased sales by 200%, i.e. the eyelash market as a whole is seeing large product demand. Thus, the eyelash market as a whole is experiencing increased demand/sales and it follows that the lashes of the instant application would benefit from the increased market demand. Thus, the increase in sales may not be directly tied to a specific feature or structure of the invention but rather due to the increase in demand and sales as a whole of the false lash market.
	Additionally, as noted by Tmall, some suppliers previously could only supply large quantities 30,000-50,000 as a minimum order requirement but can now support minimum orders of just 300-500 units. Thus, some suppliers have increased their ability to supply smaller quantities, thereby permitting their products to reach more customers and thereby allowing the product to be available to a wider market. The declaration does not provide any details on increasing production capabilities/streamlining that may permit the lash of the instant invention to be manufactured more quickly or more easily, translating into an increase in availability of the product and a subsequent increase in the sale of the lash.
	Applicant states that no advertising has been done for the product, that the product is mainly sold online and in-store and the product is sought out by customers mainly by the spread of positive feedback from customers. Applicant further states that the positive feedback from customers is based on the features of the claimed invention; however, no specific data is provided on these customer reviews and how the specific features of the claimed invention such as the specific chemical composition and/or the manufacturing methods such as injection molding or calendering of the magnetic material, for example, is described in customer reviews.
	Thus, the declaration has failed to provide a preponderance of evidence that would overcome the 35 USC 103 rejection since the evidence does not directly tie the commercial success to structural or claimed features of the instant invention and the prior art teaches, or renders obvious, all of the claimed limitations as other factors such as an overall increase in market demand for false eyelashes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772